DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-46 are pending.
Claim 1 has been cancelled in amendments filed 7/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-44, 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified, named neurological disorders recited in claims 43-45, does not reasonably provide enablement for other neurological diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In the instant case, the specification fails to disclose sufficient information to one of skilled in the art to practice the full scope of the invention. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines a suitable "neurological disorders" to be treated.  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these treatment without undue experimentation.  In the instant case, only a limited number of "neurological disorders" examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the treatment of certain neurological disorders required for practicing the full scope of the invention.  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  There is no guidance as to how inhibiting Wnt protein by the herein claimed compounds would be effective in affecting and/or treating all neurological disorders known to man. The instant claims read on all "neurological disorder(s)", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 44, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “other metabolic neuropathies” recited in claim 43 renders the claim indefinite because it is not clear what disorders are being encompassed by such term.
The expression “typically amyotrophic lateral sclerosis” recited in claim 44 renders the claim indefinite because it is not clear what disorder is “typical” or not.
The expression “additional diseases with pronounced neurodegeneration” recited in claim 44 renders the claim indefinite because it is not clear what disorder is encompassed by the claim.
The expression “diseases and disorders associated with acquired brain injury” recited in claim 44 renders the claim indefinite because it is not clear what disorder is encompassed by the claim.
The term "pronounced neurodegeneration" in claim 44 is a relative term which renders the claim indefinite.  The term "pronounced neurodegeneration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what degree of degeneration would be considered as “pronounced”.
 The expression of “disorder is associated with tau protein, amyloid, alpha-synuclein, Tar DNA-binding Protein of 43KDa (TDP-43), Prion protein PrP or fused in sarcoma (FUS) pathology” renders the claim indefinite because it is not clear what disorders are being encompassed by the claim. It is not clear how to determine if a disorder is being “associated” with all these entities recited in the claims. How closely the disorder has to be associated with the entities recited in order to be encompassed by the claims?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites the broad recitation “additional diseases”, and the claim also recites “autism, dementia, epilepsy, Hungington’s disease, multiple sclerosis” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claim also recites the broad recitation “diseases and disorders associated with acquired brain injury”, and the claim also recites “auchronic traumatic encephalopathy, traumatic brain injury, tumor, and stroke” which is the narrower statement of the range/limitation.
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627